Citation Nr: 1017267	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1960 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the issue for further development 
in October 2008.  


FINDING OF FACT

The Veteran's coronary artery disease is aggravated by the 
Veteran's service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for secondary service connection of coronary 
artery disease due to aggravation by the Veteran's service-
connected diabetes mellitus, type II, have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

On an August 1960 report of medical history, the Veteran 
marked no when asked have you ever had or have you now pain 
or pressure in chest and palpitation or pounding heart, but 
did not respond regarding high or low blood pressure.  On a 
July 1963 report of medical examination, the examiner noted 
the Veteran's heart and vascular system as clinically normal.  
A July 1969 report of medical examination also shows the 
Veteran's heart and vascular system as clinically normal.  

Private medical records reveal a successful a percutaneous 
transluminal coronary angioplasty and stenting of the 
circumflex in April 1998.  They also show a percutaneous 
transluminal coronary angioplasty stent of the distal right 
coronary artery in February 2001.  

The Veteran was first afforded a VA examination in March 
2006.  The examiner noted that he was diagnosed with diabetes 
in 2005 and that he had coronary artery disease with two or 
three stents placed in 1995.  The examiner diagnosed coronary 
artery disease.  He opined that, as it occurred so much 
before his diagnosis of diabetes, his diabetes could not 
cause or contribute to his coronary artery disease.  

The Veteran attended a VA examination in relation to his 
heart in July 2008.  The examiner reviewed the claims file.  
He noted the onset of the Veteran's heart disease as October 
2005.  The examiner noted a stent in 1995 and in March 2006.  
The examiner then performed a thorough physical examination.  
The examiner diagnosed coronary artery disease status-post 
stents in 1995 and March 2006.  The examiner opined that it 
is unlikely for diabetes mellitus to be the cause, but it is 
likely for it to have aggravated the Veteran's coronary 
artery disease requiring a stent for the second time.  The 
percent of aggravation was not apparent.  As a rationale, the 
examiner cited the diagnosis dates of October 2005 for the 
diabetes and 1995 for the coronary artery disease, but he did 
note that diabetes mellitus may aggravate coronary artery 
disease.  

The Veteran was afforded another VA examination in July 2009.  
The examiner reviewed the claims file and provided a thorough 
medical history and physical examination.  He noted treatment 
for heart disease beginning in 1995 and a diagnosis of 
diabetes in 2005.  He acknowledged stent placements in 1995, 
coronary angioplasty stenting in 2001 and acute myocardial 
infarction with a stent for treatment in July 2009.  The 
examiner diagnosed coronary artery disease.  He opined that 
coronary artery disease is not caused by or a result of 
diabetes mellitus due to the diagnosis of coronary artery 
disease 10 years prior to the Veteran's diagnosis of 
diabetes.  As such, diabetes cannot be the cause of the 
Veteran's heart disease.  However, the examiner was also 
asked to address whether coronary artery disease was 
permanently aggravated by the Veteran's diabetes mellitus.  
In response, the examiner noted that diabetes and coronary 
artery disease are medically related diagnoses.  The effects 
of diabetes on blood vessel pathology are well documented in 
the literature, especially when related to coronary artery 
disease.  The examiner opined that the Veteran's recurrent, 
and potentially worsening, coronary artery disease is at 
least as likely as not aggravated by his diabetes mellitus.  

The Board finds that the Veteran's coronary artery disease is 
not directly related to the Veteran's active service.  
Service treatment records are entirely silent as to any 
complaints, treatment, or diagnosis of coronary artery 
disease.  In fact, in July 1969 an examiner noted the 
Veteran's heart and vascular system as clinically normal.  
Subsequent medical records do not note coronary artery 
disease until 1995, fifteen years after the Veteran's 
separation from service.  The Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, no medical opinion of record relates the 
Veteran's coronary artery disease to the Veteran's active 
service.  As such, service connection for coronary artery 
disease is not warranted on a direct basis.  

The Board finds, however, that entitlement to secondary 
service connection for coronary artery disease on the basis 
of aggravation is warranted.  The Board again notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The current version of this  regulation appears to 
place additional evidentiary burdens on claimants seeking 
service connection based on aggravation; specifically, in 
terms of establishing a baseline level of disability for the 
non-service-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the appellant's appeal arises from a claim filed 
prior to October 10, 2006, the Board will consider this 
appeal under the version of 38 C.F.R. § 3.310 in effect prior 
to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (new regulations cannot be applied to 
pending claims if they have impermissibly retroactive 
effects).

The Veteran contends that his diabetes mellitus aggravates 
his coronary artery disease.  The claims file contains three 
medical opinions dated March 2006, July 2008, and July 2009.  
In March 2006, the examiner did not address the issue of 
secondary service connection; rather he only found that the 
Veteran's coronary artery disease was not directly caused by 
his diabetes mellitus.  In July 2008, the examiner opined 
that it is unlikely for diabetes mellitus to be the cause, 
but it is likely for it to have aggravated the Veteran's 
coronary artery disease requiring a stent for the second 
time.  That examiner referred to a March 2006 stent, which 
was not of record in the claims file and according to the 
Veteran never occurred.  As such, the Board requested another 
opinion based upon the evidence of record.  In July 2009, the 
examiner reviewed the claims file and determined that the 
Veteran's recurrent, and potentially worsening, coronary 
artery disease is at least as likely as not aggravated by his 
diabetes mellitus.  The examiner provided a rationale for his 
opinion, stating that diabetes and coronary artery disease 
are medically related diagnoses and that the effects of 
diabetes on blood vessel pathology is well documented in the 
literature, especially when related to coronary artery 
disease.

As two examiners have determined that the Veteran's coronary 
artery disease is aggravated by the Veteran's service-
connected diabetes mellitus and the record is silent as to 
any contrary evidence, the Board finds that entitlement to 
secondary service connection for coronary artery disease on 
the basis of aggravation by the Veteran's service-connected 
diabetes mellitus is warranted.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the favorable finding of the Board in 
this appeal.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board notes that an RO letter 
in December 2008 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO 
will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations. 




ORDER

Entitlement to service connection for coronary artery disease 
on the basis of aggravation by a service connected disability 
under 38 C.F.R. § 3.310 is warranted.  To that extent, the 
appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


